Exhibit 21.1 Nova LifeStyle, Inc. and subsidiaries as of December 31, 2014 Subsidiary Name Jurisdiction of Incorporation Percentage Owned Diamond Bar Outdoors, Inc. California, U.S. 100% Bright Swallow International Group Limited British Virgin Islands 100% Nova Furniture Limited British Virgin Islands 100% *Nova Furniture Macao Commercial Offshore Ltd. Macao 100% *Nova Furniture (Dongguan) Co., Ltd. People’s Republic of China 100% *Nova Dongguan Chinese Style Furniture Museum People’s Republic of China 100% * Dongguan Ding Nuo Household Products Co., Ltd. People’s Republic of China 90.91% *Indicates subsidiary of a subsidiary. Wholly owned non-profit subsidiary of Nova Furniture (Dongguan) Co., Ltd. Held 90.91%by Nova Dongguan and 9.09% by Mr. Gu XingChang, in order to satisfy certain local regulatory requirements and to expedite the registration process of the new company in China.Mr. Gu’s share was put in escrow and trust with Nova Furniture, the sole stockholder of Nova Dongguan. Therefore, Nova Furniture effectively controls 100% of Ding Nuo.
